Title: Recollections of Patrick Henry: Thomas Jefferson to William Wirt, 12 April 1812
From: Jefferson, Thomas
To: Wirt, William


            
              
                  Dear Sir 
                   
                     Monticello 
                     Apr. 12. 12.
              
		  Mr Livingston’s suit having gone off on the plea to the jurisdiction, it’s foundation remains of course unexplained to the public. I have therefore concluded to make it public thro’ the ordinary channel of the press. an earlier
			 expectation of the pamphlets and the desire to send you one has delayed, from post to post, my sooner acknoleging your kind aid in this case, and praying your acceptance of the remuneration I now inclose, for the trouble I gave you in reading so much stuff on the subject, and your exertions in the defence.
			 The debt of gratitude however is of a different nature, & is sincerely felt. considering the infinite trouble which the question of
			 right
			 to the Batture, & the immense volume of evidence to be taken at New Orleans would have given to my counsel and myself, I am well satisfied to be relieved from it, altho’ I had had a strong desire that the public should have been satisfied by a trial on the merits,
			 & the abler discussion of them by my counsel.
              A love of peace and tranquility, strengthened by age and a lassitude of business, renders it extremely disquieting to me to be harrassed by vexatious lawsuits by persons who have no earthly claim on me, in cases where I have been merely acting for others. in Nov. last I was served with a subpoena in chancery at the suit of the executors of mrs Randolph (mother of mr E.R.) in which mr Norborne Nicholas, & perhaps a dozen others, are also named defendants. the object of this I cannot devine. I
			 never had any matter of business with mrs Randolph, nor ever saw a farthing of hers. I once indeed transacted a single affair of hers, gratis, as a friend, at her earnest sollicitation, to relieve her from pressing distress, and under a regular power of attorney. how this can have subjected me to pass the remainder
			 of my life in a court of Chancery, is as incomprehensible, as it is discouraging to the indulgence of our feelings in the services asked from us by our friends.I have taken
			 measures to get a
			 copy of the
			 bill; and if a substantive defence is required from me, I shall ask the favor of your attention to it, as I have done in the same case of mr Hay.
              The inclosed paper written for you a year or two ago, has laid by me with a view still to add something to it. but on reflection, I send it as it is. the additional matter contemplated, respected mr Henry’s ravenous avarice, the only passion paramount to his love of popularity. the facts I have heard on that subject are not within my own knolege, & ought not to be hazarded but on
			 better testimony than I possess: and if they are true, you have been in a much better situation than I was to have information of them. I salute you with great & affectionate esteem and respect.
              
                Th:
                Jefferson
            
            
              P.S. Altho the pamphlets have been some weeks at Fredsbg and expected by every stage, I am still disappointed in recieving them. I detain my letter therefore no longer, but will inclose one on it’s arrival.
            
          